Title: To Benjamin Franklin from Arthur Lee, 6 May 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir/
Paris May 6th. 1779
I had not the honor of receiving your letter till today, tho it is dated the 3d. It came by the Penny post.
It was by Mr Adams’s information, when on board, that I understood the Alliance “had now a good Crew,” & I cannot express my concern on hearing from you that it is otherwise. The persons & property of so many of our Countrymen; the valuable Merchandize; & the essential stores for the United States & that of Virginia which are on board the fleet at Brest, are of such infinite importance to our Country, that I cannot help trembling for their fate, since I have lately learnt that M. le Motte Piquet will protect them no farther than in his course to the West Indies, & that our Coast swarms with Privateers fitted out from New York, Rhode Island, & Augustine.
The supplies for the State of Virginia were those, which, as I have often had the honor of mentioning to you, were obtaind some time ago from the Crown, consisting of Brass Canon, Mortars, Bombs & Ball. The articles which my Brother sollicited your assistance in procuring, are a second order, & as necessary for the defence of the State as the first; which first only I have fulfilled except in those articles which the house of Penet engaged for, but did not send.
The Gentlemen going to & shipping goods for America, I know lamented that their repeated requests thro the Commissioners to the Ministry for a Convoy quite to America, were unsuccessful. They had waited several weeks, & at a great expence, in expectation of it; when the Commissioners sent them a Copy of M. de Sartines final answer to their reiterated applications dated Feby. 6th. & containing these words— “Si ceux qui sont actuellement à Nantes, ayants destination pour les Etats Unis, descendent promptement la Riviére ils seront escortés jusqu’au dela des Caps & plus loin encore, c’est à dire, pendant tout le tems qu’ils voudront suivre la route du Convoi des Batimens françois destinés pour les Isles de l’Amerique.”
It was a great mortification to them, that the Alliance was not mannd nor any certainty when she woud be so; which obliged them to put themselves under the french West India Convoy as the best & only one that then offerd.

I presume therefore, that it was not their being satisfyd with a Convoy half the way, that prevented them from applying to you, since your late appointment, to obtain for them a more sufficient one; but their knowing that application had already been made often, by you & the other Commissioners, without success. It is also probable that their being under sailing orders in Brest road, deprived them of knowing the State of the Alliance at Nantes; but it is most sure, that they woud have been extremely happy to have seen her return to Brest as their Convoy. They had every reason to expect this woud be the Case, if she got men at Nantes, because you had directed them to be informd, that you had given orders for her to Convoy them, which it was understood her want of men only prevented. I cannot therefore doubt but that the wishes of all the American Gentlemen that the Alliance shoud Convoy them, coincide with mine, tho circumstances have prevented them from being expressed.
It was from a persuasion of this, & from an anxiety for their safety as well as for that of the important supplies that go with them, that I venturd to submit to you my opinion of the utility of ordering the Alliance immediately to Brest, which I still most earnestly wish may, if possible, be done.
Most of these Gentlemen have already experienced the miseries of being made prisoners; to which there is too much reason to apprehend they will return, if they are left upon our Coast without Convoy.
It is a long time too since Congress have heard from their Servants in Europe. Mr. Izard & myself have written to our Constituents, in expectation of our dispatches going in safety by the Alliance or under her Convoy, upon matters in which the public honor, interest, & safety are deeply concernd.
I am sorry to have troubled you with so long a Letter, but out of the fulness of the heart, the tongue speaketh; and I am filld with the most anxious concern for the fate of the fleet, if it is to be left unprotected in any part of the voyage.
I have the honor to be with the greatest Respect Sir Your most Obedient Humble Servant
Arthur Lee
Honble. B. Franklin Esqr.
